Citation Nr: 1147285	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to October 1954.  Although the exact dates have not been verified, the Veteran has stated that he also served another 33 years in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for duodenal ulcer.  In March 2011, this matter was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's duodenal ulcer disability has been mild with symptoms of abdominal pain, bloating, nausea, vomiting, loose stools and melena recurring once or twice yearly; recurring episodes of severe symptoms occurring two or three times a year, and averaging 10 days in duration or with continuous moderate manifestations, are not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent for duodenal ulcer is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7305 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided general notice of disability rating and effective date criteria.  An August 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (discussing the rule of prejudicial error).  

In March 2011, the case was remanded, in part for a VA examination to determine the current severity of the Veteran's duodenal ulcer disease.  The Board finds that there has been substantial compliance with its remand instructions, as the Veteran was afforded a VA examination in May 2011.  The examination described the symptomatology associated with the Veteran's ulcer disability, as well as the impact of such symptomatology on his daily life.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in January 2009 and May 2011.  The Board finds the examinations are adequate to assess the Veteran's ulcer disability as the examiners obtained a reported history from the Veteran and associated symptomatology, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  [The Board notes that the Veteran reported in September 2011 correspondence that he underwent hernia surgery in approximately 1992.  While records of such surgery are not of record, and the May 2011 examiner noted the Veteran had no history of hernia surgery, the Board finds that such records would not be material to the current appeal as the records are approximately 19 years old, and do not reflect treatment during the current appeal period.]  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may be assigned for separate periods of time based on facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year prior to the claim was filed until VA makes a final decision on the claim.  Id.  

Duodenal ulcer disease is rated under 38 C.F.R. § 4.114, Code 7305, which provides that a 10 percent rating is warranted where the disease is mild, with symptoms recurring once or twice a year.  A 20 percent rating is warranted where moderate ulcer disease is shown, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  38 C.F.R. § 4.114, Code 7305.  

The Board notes that the Veteran's representative claims the Veteran's disability should be rated under Code 7307 for atrophic gastritis to avoid pyramiding under 38 C.F.R. § 4.14.  See November 2011 Informal Hearing Presentation.  Inasmuch as the current rating under Code 7305 encompasses the Veteran's digestive system impairment and symptomatology, the Board finds that Code 7305 is the appropriate diagnostic code to rate the Veteran's disability.  

On January 2009 VA examination, the Veteran denied bloody stools, bloody vomit, diarrhea, and constipation.  He endorsed moderate abdominal pain one time per month, lasting one to four hours, caused by spicy food and relieved by medication.  He also reported mild bloating two to three times per week, lasting one to six hours.  He indicated he suffers from moderate nausea, one to two times per week, lasting for an hour, and mild vomiting one to two times per month, lasting for half an hour.  He denied prescribed bed rest within the past 12 months due to stomach or duodenal disease.  On physical examination, there were no signs of weight gain or weight loss or of anemia.  There was right-sided abdominal tenderness; it was noted he had appendicitis when he was 14 years old.  The diagnosis was duodenal ulcer.  It was noted that the Veteran avoids spicy food.  

VA treatment records show the Veteran's medication included treatment for acid reflux, gastroesophageal reflux disease (GERD), and for ulcers.  An April 2009 treatment record noted no changes in his bowels, dyspepsia (i.e., impairment of the power or function of digestion), nausea, or emesis (i.e., vomiting).  An October 2009 treatment record noted the Veteran denied dyspepsia, bloody or dark tarry stools, constipation, or bowel changes.  In October 2010, the Veteran complained of stomach discomfort; he denied vomiting or dark tarry stools.  A May 2011 treatment record noted the Veteran denied any vomiting or dark tarry stools.  An August 2011 treatment record noted the Veteran's active problems included being overweight.  

Private treatment records include a September 2008 report noting the Veteran has excellent control of gastrointestinal (GI) symptoms when taking medication.  He denied any significant acid reflux symptoms occurring presently, and specifically denied melena (i.e., bloody stools), nausea, vomiting, or hematemesis (i.e., the vomiting of blood).  An August 2009 report noted the Veteran's complaint of nausea (with a slight decrease in appetite).  All other GI symptoms were normal.  September 2009 records show the Veteran was prescribed medication to treat irritable bowel syndrome and nausea.  He was also hospitalized for abdominal pain and diagnosed with Helicobacter pylori gastritis, which hospital discharge instructions stated studies have confirmed 80 to 90 percent of patients with stomach or duodenal ulcers are infected with bacteria called Helicobacter pylori (hereinafter referred to as H. pylori).  

In February 2010 correspondence, the Veteran reported it takes several days to get over his episodes of nausea and vomiting.  

On May 2011 examination, the Veteran complained of abdominal pains in the right and left upper quadrants with questionable epigastric pains.  The pain was described as a throbbing pain, and he indicated he can get nausea and vomiting.  He indicated he occasionally vomits at night.  The pain in his abdomen is usually mild, although it is severe four to five times per year.  He reported he vomits one time per week, has loose stools one to two times per month (lasting three days), and burning in his chest two times per month.  He denied constipation and melena.  On physical examination, he was tender in the right upper quadrant, and slightly tender in the left upper quadrant.  The diagnoses included no active ulcers, GERD, H. pylori, gastritis, chronic abdominal pains, and occasional nausea and vomiting.  

In September 2011 correspondence, the Veteran's spouse reported that the Veteran has indicated he occasionally has episodes of melena, and that she has noticed he goes to the bathroom and vomits a lot.  

Following thorough review of the entire evidentiary record, it is the Board's judgment that a rating in excess of 10 percent for duodenal ulcer is not warranted.  To warrant the next higher, 20 percent, rating, the evidence must show the disease is moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  Neither criterion is met.  There is no medical evidence of recurring episodes of severe symptoms two or three times per year averaging 10 days in duration or of continuous moderate manifestations.  Medical treatment records do not provide evidence of symptoms and treatment that would support the requirements for a 20 percent rating.  

The Veteran's self-reported symptoms of abdominal pain, bloating, nausea, vomiting, and loose stools fall squarely within the criteria for the 10 percent rating currently assigned.  Significantly, while the treatment records show the Veteran has recurring symptoms of his duodenal ulcer disease, there is no evidence of recurring episodes of severe symptoms two or three times per year.  The Board acknowledges the Veteran was hospitalized in September 2009 and was diagnosed with H. pylori, and may be considered to be a severe episode.  However, there is no indication that such episode lasted for at least 10 days, or that he suffered any other episodes of severe symptoms throughout the appeal period, or even at least two episodes of severe symptoms in the same year.  While the Veteran reported on May 2011 VA examination that he has severe abdominal pain four to five times per year, such is not shown by the evidence of record.  Indeed, the only complaint in the VA treatment records during the appeal period is in October 2010 for stomach discomfort.  And private treatment records note the Veteran has excellent control of his GI symptoms when taking his medication.  

In addition, there is no evidence of continuous moderate manifestations of the Veteran's duodenal ulcer disease.  Significantly, on January 2009 VA examination, the Veteran indicated his bloating and vomiting was of a mild degree.  Conceding the Veteran has severe abdominal pain four to five times per year, such does not reflect continuous manifestations of his disability, and there is no evidence, or allegation of, continuous abdominal pain.  

Consequently, the criteria for the next higher, 20 percent, rating are not met (or approximated).  There is no indication in the clinical data of symptoms associated with an even higher (40 or 60 percent) rating (periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss).  The Board notes that the Veteran has periodic vomiting and melena (in light of the Veteran's spouse's allegations), but there is no evidence of anemia and weight loss.  Specifically, the Board notes that treatment records show he weighed 176 pounds in March 2007, and on May 2011 VA examination, he weighed 190 pounds, reflecting weight gain.  Consequently, a schedular rating in excess of 10 percent for duodenal ulcer disease is not warranted.  

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the duodenal ulcer disease that are not encompassed by the rating assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 136 (Fed. Cir. 2009).  

Finally, as the Veteran has not alleged unemployability due to his service-connected duodenal ulcer disease, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for duodenal ulcer is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


